DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 3/24/22 amendment, in response to the 3/3/22 interview of record, is entered.  Amended claims 1-24 are pending and are allowed over the prior art of record.  In view of the amended claims, the previous objections to the claims and the previous claim rejections under 35 USC §101 and §112(b) are withdrawn. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea.  For example, the newly recited and amended process steps of the independent claims, as a whole, would not be practically possible to be performed by a human mind as a “mental process” including being performed by the human using pen and paper (e.g., generating a flattened array data structure, performing an array intersection identification operation, thereafter comparing the various data objects of the flattened array for full/partial match, etc.).  A technological improvement in the field of comparing various data/information objects to determine a full/partial match is therefore brought about by the amended claims, which is an integration of the recited abstract idea of the claims into a practical application. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 9 and 17 include substantially the features of claim 1): 
 “for each respective separate information object of the plurality of separate information objects, combining, based at least in part of the data type associated with each data value of the plurality of data types, one or more data values stored in the plurality of data fields for the respective separate information object to generate a flattened array data structure for the respective separate information object comprising a plurality of array data fields, wherein each array field: (i) is associated with a unique data type of the plurality of data types and (ii) stores a subset of the plurality of data values that is associated with the unique data type of the array data field; 
combining, based at least in part of the data type associated with each data value of the plurality of data types, one or more data values stored in the plurality of data fields for the particular information object to generate a flattened array data structure for the particular information object comprising a plurality of array data fields, wherein each array data field: (i) is associated with a unique data type of the plurality of data types and (ii) stores a subset of the plurality of data values that is associated with the unique data type of the array data field; and 
for each respective separate information object:
	performing an array intersection identification operation … ; 
	… .” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696